DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 2 February 2022. Claims 9 and 20 have been cancelled, claims 1-8 and 10-19 have been amended, and claim 21 has been added. Therefore, claims 1-8, 10-19, and 21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s extensive amendment and the extrinsic evidence provided appears to overcome the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101 with respect to claims 1, 8, and 10-14; therefore the Examiner maintains the rejection(s) while updating phrasing.
Applicant’s amendment to claim 2, and similarly at claim 17, appears to overcome the rejection(s) under 35 USC § 101; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore the Examiner places new grounds of rejection for claims 1-2, 8, 10, 15-17, and 21.
Claims 3-7, 11-14, and 18-19 are indicated as allowable over the prior art.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Notes and/or Suggestions
The Examiner notes that the specifics of the embedding activity as indicated at claim 2 that appears to overcome the 101 rejections; therefore, rolling claim 2 and/or its elements into independent claims 1 and 10 would appear to remedy the 101 issues (noting that it is the entirety of the embedding activity, and not just/merely the use of machine learning that in this case would appear to be significant in relation to 101).
However, the embedding activities above are indicated by the prior art; therefore, for a complete remedy, the Examiner suggests also rolling the elements of claim 3, 11, and 18 into independent claims 1, 10 and 17 for allowability.
Further, the Examiner notes that newly added claim 21 appears to merely repeat elements already required at parent claims 1 and 2, except for the final “storing the publisher message…” step of claim 21; therefore, this has little if any impact on patentability.

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 63/061602, filed on 5 August 2020, is acknowledged; however, the provisional specification is only approximately half the size or length of the instant non-provisional application specification, therefore, there may be (or likely is) a significant amount of material added. As such, support to the provisional for claims may or will vary according to the claimed terms and/or phrasing.

Claim Objections
Claim 2 is objected to because of the following informalities: the final element is amended to recite “based on the candidate entity cluster, the the first portion of the candidate entity identity” (repeating the word “the”). Appropriate correction is required.

The order or numbering of claims is not in accordance with MPEP § 608.01(i) and 37 CFR 1.75(f) which require the consecutive numbering of the claims. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 21 should be presented consecutively, i.e., following claim 19 and the indication of canceled claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "a message embedding" in the 5th element (i.e., the “calculating …” step). There is insufficient antecedent basis for this limitation in the claim.

35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to methods, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a computer implemented method for determining provenance and identity of a programmatic digital advertising request and using machine learning to generate a candidate entity identity from the programmatic digital request for a digital advertisement that is submitted by a candidate entity, wherein the programmatic digital advertisement request is purportedly solicited by one of a publisher and an intermediary representing the publisher that are connected on a digital advertisement supply chain, wherein the candidate entity claims to be one of the publisher and the intermediary representing the publisher, wherein the computer implemented method comprises: receiving, with a transceiver of a first computing device, a first message from a candidate entity computing device associated with the candidate entity; wherein the first message comprises the programmatic digital advertising request for the digital advertisement and a plurality of first message metrics; wherein a first message metric comprises code defining one of (i) a serving constraint for displaying the digital advertisement and (ii) a protocol of the digital advertisement supply chain; wherein the serving constraint has a serving constraint value and the protocol of the digital advertisement supply chain has a protocol value; in response to receiving the first message, processing, with a processor of the first computing device, the first message using machine learning to inspect the first digital identity comprising at least one serving constraint value and at least one protocol value.
Independent claim 10 is essentially parallel to claim 1 above, except including “generating a machine learning model by training a neural network with a plurality of training messages received from a plurality of candidate entity computing devices”.
Dependent claims 8 and 15 merely list the data that may be considered as a metric, dependent claims 11-12 recite the sequential messaging that may be analyzed (i.e., which data is considered), dependent claim 13 recites training a/the neural network by receiving information (the messages above), processing them by the neural network, and storing the neural network, and dependent claim 14 recites determining a level of confidence. Therefore, dependent claims 8 and 11-14 appear to merely limit the data considered and/or messaged, generically training a machine learning model such as a neural network, and/or performing mathematical analysis. As such, dependent claims 8 and 11-14 appear to be encompassed by the abstract idea of the independent claims.
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
Claims 1 and 10 may be summarized as the idea of receiving an ad request and identifying an entity associated with that request; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as 
The Examiner notes that at both claims 1 and 10, the data in the received ad request (i.e., a serving constraint and a protocol) is merely found/determined to be the first portion of the candidate entity identity – the claim is essentially to merely reading the message.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are found to be insignificant for other reasons and there is no specific activity identified as well-understood, routine, conventional (“WURC”) computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.


NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2021/0318915, hereinafter Wang) in view of Scharber et al. (U.S. Patent Application Publication No. 2017/0032412, hereinafter Scharber).

Claim 1: Wang discloses a computer implemented method for determining provenance and identity of a programmatic digital advertising request and using machine learning to generate a candidate entity identity from the programmatic digital request for a digital advertisement that is submitted by a candidate entity, wherein the programmatic digital advertisement request is purportedly solicited by one of a publisher and an intermediary representing the publisher that are connected on a digital advertisement supply chain, wherein the candidate entity claims to be one of the publisher and the intermediary representing the publisher (see Wang at 
receiving, with a transceiver of a first computing device, a first message from a candidate entity computing device associated with the candidate entity (0001, “a request for media may be received from a device associated with a user. Responsive to receiving the request for media, media may be transmitted to the device. However, the request for media may be fraudulent” as the problem to be solved, 0042, “a locally installed webserver may provide web content in response to locally submitted web requests”, 0044, “advertisement signals associated with internet resources and clients of the coalition network may be received by an advertising system. The advertisement signals may indicate advertisement impressions, clicks, conversions, etc. performed by a client of the coalition network in association with an internet resource of the coalition network”, 0057-0060, Figs. 5C and 5D, items 522 and 536, as request to access and/or request for content);
wherein the first message comprises the programmatic digital advertising request for the digital advertisement and a plurality of first message metrics (0058 and 0189, request for content such an advertisement; 0081-0090, profile with, or indicative of, event metrics, 0192 and 0197, request analyzed based on events); and
in response to receiving the first message, processing, with a processor of the first computing device, the first message using machine learning to inspect the first message to identify the plurality of first message metrics used to generate a first portion of a candidate entity identity (0058 and 0189, request for content such an 
Wang, however, does not appear to explicitly disclose wherein a first message metric comprises code defining one of (i) a serving constraint for displaying the digital advertisement and (ii) a protocol of the digital advertisement supply chain; wherein the serving constraint has a serving constraint value and the protocol of the digital advertisement supply chain has a protocol value; and wherein the first portion of the candidate entity identity is a first digital identity comprising at least one serving constraint value and at least one protocol value. Scharber, though, teaches targeting advertisements based on a request, the ad being selected based on “the URL of the content, behavioral information of user 117 and other criteria” (Scharber at 0047 and 0055, see also 0008 and 0041), and “logs may record information associated with requests for content (e.g., IP address of source, IP address of destination, time of request, information requested, transmission protocol, etc.). Logs may also record information associated with the requested content (e.g., IP address of source, IP address of destination, time of transmittal, type of requested content, transmission protocol, etc.)” (Scharber at 0031) in order to provide fraud prevention (Scharber at 0040, 0051-0052). The Examiner notes that the “first digital identity” is literally merely the information (i.e., constraint and protocol) received in the first message, i.e., the ad request; therefore, the generating of a first portion of a candidate entity is merely reading, repeating, or parroting back, the same data or information as is contained in the ad request – this is to say the “identity” really is the ad request itself. Therefore, the Examiner understands and finds that receiving a message defining a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the identification of Wang with the data of Scharber in order to receive a message defining a serving constraint and a protocol and generating a first identity portion based on that information so as to provide fraud prevention.
The rationale for combining in this manner is that receiving a message defining a serving constraint and a protocol and generating a first identity portion based on that information is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide fraud prevention as explained above. 

Claim 8: Wang in view of Scharber discloses the computer implemented method of claim 1, where wherein the plurality of first message metrics comprise at least one of: where metrics comprise at least one of: TLS Cipher Suite Selection; a preload list honored; a TLS version; at least one TLS feature; at least one TLS match expectation; negotiation of at least one of HTTP 1.0, HTTP 2.0, and QUIC (Scharber at 0007 and 0040, HTTP request, as combined above and using the rationale as at the combination above); at least one timing threshold; a count of at least one failed retry connection by the candidate entity; an interval at which the candidate entity sends the at least one failed retry connection; header structure; cookie retention .

 Claims 2, 10, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Scharber and in further view of Shah et al. (U.S. Patent Application Publication No. 2021/0185066, hereinafter Shah).

Claim 2: Wang in view of Scharber discloses the computer implemented method of claim 1, wherein processing the first message using machine learning to generate the first portion of the candidate entity identity further comprises:
converting, with the processor using machine learning, at least one serving constraint value and at least one protocol value to a plurality of first message embeddings (Wang at 0089, 0094, embeddings as numerical vectors, where the event metrics of Wang, as per the combination above, are/become the constraint and protocol values of the combination);
wherein a first message embedding of the plurality of first message embeddings is a vector (Wang at 0089, 0094, embeddings as numerical vectors, each embedding understood as being a separate vector per the teaching);
identifying, with the processor using machine learning, at least one candidate entity cluster associated with the plurality of first message embeddings (Wang at 0097-0099); and
generating, with the processor using machine learning, based on the candidate entity cluster, the the first portion of the candidate entity identity (Wang at 0058, 0081-0090, 0189, 0192, and 0197, as above).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the identification of 
The rationale for combining in this manner is that combining embeddings to a tensor is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide a rich data space as explained above. 

Claim 10, 15-17 are rejected on the same basis as claims 2 and 8 above since encompassing the same or similar limitations as at claims 1-2 and 8 above.

Claim 21: Wang in view of Scharber and in further view of Shah discloses the computer implemented method of claim 2, wherein prior to receiving the first message, the computer implemented method further comprises:
receiving, with the transceiver, a publisher message from at least one of a publisher computing device associated with the publisher and an intermediary computing device associated with the intermediary (Wang at 0001, “a request for media may be received from a device associated with a user. Responsive to receiving the request for media, media may be transmitted to the device. However, the request for media may be fraudulent” as the problem to be solved, 0042, “a locally installed webserver may provide web content in response to locally submitted web requests”, 0044, “advertisement signals associated with internet resources and clients of the coalition network may be received by an advertising system. The advertisement signals may indicate advertisement impressions, clicks, conversions, 
processing, with the processor, the publisher message using machine learning to identify a publisher identity associated with at least one of the publisher and the intermediary (Wang at 0058 and 0189, request for content such an advertisement; 0081-0090, profile with, or indicative of, event metrics, 0192 and 0197, request analyzed based on events);
wherein the publisher message comprises a publisher digital advertising request for the digital advertisement (Wang at 0001, 0042, 0044, 0057-0060, Figs. 5C and 5D, items 522 and 536, as above);
wherein the publisher message comprises a plurality of publisher message metrics (Wang at 0058, 0081-0090, 0189, 0192 and 0197, as above);
wherein a publisher message metric of the plurality of publisher message metrics comprises code defining one of (i) a publisher serving constraint for displaying the digital advertisement and (ii) a publisher protocol of the digital advertisement supply chain” (Scharber at 0008, 0031, 0040-0041, 0047, 0051-0052, and 0055, as at the combination above and using the rationale as at the combination above);
wherein the publisher serving constraint has a publisher serving constraint value and the publisher protocol of the digital advertisement supply chain has a publisher protocol value (Scharber at 0008, 0031, 0040-0041, 0047, 
converting, with the processor, a plurality of publisher message metrics to a plurality of publisher message embeddings (Wang at 0089, 0094, embeddings as numerical vectors, where the event metrics of Wang, as per the combination above, are/become the constraint and protocol values of the combination);
wherein a publisher message embedding of the plurality of publisher message embeddings is a second vector (Wang at 0089, 0094, embeddings as numerical vectors, each embedding understood as being a separate vector per the teaching);
combining, with the processor, the plurality of publisher message embeddings to the coordinate tensor (Shah at 0174, 0194-0195, as at the combination above and using the rationale as at the combination above);
identifying, with the processor using machine learning, at least one publisher identity cluster associated with the plurality of publisher message embeddings wherein the at least one publisher identity cluster comprises the publisher identity (Wang at 0097-0099); and
storing the publisher message and the at least one publisher identity cluster in a connected database (Scharber at 0008, 0031, 0040-0041, 0047, 0051-0052, and 0055, logs, as at the combination above and using the rationale as at the combination above). 

Allowable Subject Matter
Claims 3-7, 11-14, and 18-19 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record, Wang, Scharber, and Shah, individually and in combination do not teach the sequence of messages, or sequential messaging, as recited at claims 3, 11, and 18 and their respective dependent claims. Although the messaging does not appear unique or inventive (see, e.g., the references indicated for this below as pertinent but not relied upon), it does not appear reasonably obvious to combine more (or the indicated) references together with Wang in view of Scharber and in further view of Shah, as above, so as to arrive at the claimed invention of claims 3, 11, and 18. Since claims 4-7, 12-13, and 18-19 depend from claims 3, 11, or 18, they also require the indicated limitations and are therefore also indicated as allowable.
Regarding claim 14, Wang in view of Scharber and in further view of Shah does not appear to disclose the confidence levels indicated at claim 14; however, similar to above, it would not appear reasonably obvious to combine more references together with Wang in view of Scharber and in further view of Shah, as above, so as to arrive at the claimed invention of claim

Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.



The amendments and analysis above address Applicant’s arguments with respect to 101. Please see the Examiner’s notes and suggestions above regarding remedy for the current issues.

The amendments overcome the prior art rejections as above; therefore, some claims are rejected under new grounds as necessitated by the amendments and some claims are indicated as allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chandra et al. (U.S. Patent Application Publication No. 2021/0042800, hereinafter Chandra) discusses a sequence of messages analyzed in relation to a neural network for identification (Chandra at 0023).
Singh et al. (U.S. Patent Application Publication No. 2019/0213476, hereinafter Singh) discusses sequential analysis for prior messages to identify features utilizing a neural network (Singh at 0026).
Barday et al. (U.S. Patent Application Publication No. 2019/0050596, hereinafter Barday) indicates machine learning used in assessing a confidence level that a phone number is associated with an individual (Barday at 0152).
Hutcheson et al. (U.S. Patent No. 5,161,204), hereinafter Hutcheson), from 1992, discloses using a neural network output values and assessing confidence levels thereof (Hutcheson at column:lines 18:46-63).
Wang et al. (U.S. Patent No. 10,949,269, hereinafter Wang ‘269 patent; and U.S. Patent Application Publication No. 2021/0318916, hereinafter Wang ‘916), each appearing to be the same disclosure as Wang used at the rejections above.
Dilipkumar et al., Using machine learning to predict the value of ad requests, dated 1 June 2020, downloaded 8 February 2022 from 
TLS Basics, from the Internet Society, downloaded 18 October 2021 from https://www.internetsociety.org/deploy360/tls/basics/ and self-indicating as “current[] as of December 2015” (at p. 1), explaining the basic function of transport layer security and that it is specified as standard protocol(s) such as RFC 2246 and RFC 7568 et al.
ALPN Explained, from KeyCDN Support, downloaded 18 October 2021 from https://www.keycdn.com/support/alpn, indicating ALPN as a TLS extension.
Jayaraman, Balaji, Request handling – HTTP 1.0 vs 1.1 vs 2.0 Here’s why I think you should switch to HTTPS, dated 2 November 2015, downloaded from https://medium.com/@BalajiJayaraman/request-handling-http-1-0-vs-1-1-vs-2-0-here-s-why-i-think-you-should-switch-to-https-b5b6b9e2e9e2 on 26 October 2021, indicating some of the differences between HTTP versions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622